DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 2 and 17-20 are objected to as being dependent upon a base claim rejected for double patenting, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

III.	Claims 1, 3-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 10-18 of U.S. Patent No. 11,120,172 in view of U.S. Patent No. 9,392,212 B1 to Ross.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,120,172 patent in view of Ross teach similar limitations on determining an item of equipment in a direction of interest.
For example:
Regarding claim 1 the 11,120,172 patent teaches an apparatus for determining an item of equipment in a direction of interest, the apparatus comprising:
a) a smart device assembly supportable by with an agent, the smart device assembly comprising a first antenna and a second antenna, each of the first antenna and the second antenna capable of wireless communication according to a specified communication modality and each of the first antenna and the second antenna in a known position relative to the smart device (see the 11,120,172 patent, claim 1, step a);
b) a digital storage storing executable software (see the 11,120,172 patent, claim 1, step b);
c) a magnetic directional indicator (see the 11,120,172 patent, claim 6);

i) based upon respective wireless communications between a reference position transceiver and at least one of the first antenna and the second antenna, generating a first set of coordinates indicating a physical position of the at least first antenna and second antenna (see the 11,120,172 patent, claim 1, step c) i));
iii) generate an area of interest (direction of interest) based upon the directional direction of interest (directional line) and the at least one of the first set of coordinates and the second set of coordinates (see the 11,120,172 patent, claim 1, step c) iii));
iv) associating a field of view with the area of interest (see the 11,120,172 patent, claim 1, step c) iv)); and
v) displaying identifying information for an item of equipment within the field of view on a user interface (see the 11,120,172 patent, claim 1, step c) v)).
The claims of the 11,120,172 patent does not specifically aligning the magnetic directional indicator in a direction of interest.
Ross teaches aligning the magnetic directional indicator in a direction of interest (see col. 11, lines 4-8 & 21-25; col. 12, lines 4-12; col. 13, lines 28-40, The sensors including magnetic sensor are configured to generate output signals conveying information related to a view direction of the user.  The display is configured to present content corresponding to a view direction of the user.  This reads on aligning the magnetic directional indicator in a direction of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the 11,120,172 patent adapt to include aligning the magnetic directional 
Claim 3 is rejected for double patenting as well by claim 2 of the 11,120,172 patent in view of Ross.
Claim 4 is rejected for double patenting as well by claim 3 of the 11,120,172 patent in view of Ross.
Claim 5 is rejected for double patenting as well by claim 4 of the 11,120,172 patent in view of Ross.
Claim 6 is rejected for double patenting as well by claim 5 of the 11,120,172 patent in view of Ross.
Claim 7 is rejected for double patenting as well by claim 6 of the 11,120,172 patent in view of Ross.
Claim 8 is rejected for double patenting as well by claim 10 of the 11,120,172 patent in view of Ross.
Claim 9 is rejected for double patenting as well by claim 11 of the 11,120,172 patent in view of Ross.
Claim 10 is rejected for double patenting as well by claim 12 of the 11,120,172 patent in view of Ross.
Claim 11 is rejected for double patenting as well by claim 13 of the 11,120,172 patent in view of Ross.
Claim 12 is rejected for double patenting as well by claim 14 of the 11,120,172 patent in view of Ross.
Claim 13 is rejected for double patenting as well by claim 15 of the 11,120,172 patent in view of Ross.

Claim 15 is rejected for double patenting as well by claim 17 of the 11,120,172 patent in view of Ross.
Claim 16 is rejected for double patenting as well by claim 18 of the 11,120,172 patent in view of Ross.
Claim 19 is rejected for double patenting as well by claim 1 of the 11,120,172 patent in view of Ross (see Ross, col. 16, lines 17-22 & 36-47).

IV.	Claims 1, 4-9, 11-15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11, and 14-20 of U.S. Patent No. 10,885,234 in view of U.S. Patent No. 9,392,212 B1 to Ross.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,885,234 patent in view of Ross teach similar limitations on determining an item of equipment in a direction of interest.
For example:
Regarding claim 1 the 10,885,234 patent teaches an apparatus for determining an item of equipment in a direction of interest, the apparatus comprising:
a) a smart device assembly supportable by with an agent, the smart device assembly comprising a first antenna and a second antenna, each of the first antenna and the second antenna capable of wireless communication according to a specified communication modality and each of the first antenna and the second antenna in a known position relative to the smart device (see the 10,885,234 patent, claim 1, step a);
b) a digital storage storing executable software (see the 10,885,234 patent, claim 1, step b);

d) a processor in logical communication with the first antenna and the second antenna and the digital storage, and operative to execute the software to cause the smart device to (see the 10,885,234 patent, claim 1, step c): 
i) based upon respective wireless communications between a reference position transceiver and at least one of the first antenna and the second antenna, generating a first set of coordinates indicating a physical position of the at least first antenna and second antenna (see the 10,885,234 patent, claim 1, step c) i));
iii) generate an area of interest (direction of interest) based upon the directional direction of interest (directional line) and the at least one of the first set of coordinates and the second set of coordinates (see the 10,885,234 patent, claim 1, step c) iii));
The claims of the 10,885,234 patent does not specifically aligning the magnetic directional indicator in a direction of interest; associating a field of view with the area of interest; and displaying identifying information for an item of equipment within the field of view on a user interface.
Ross teaches aligning the magnetic directional indicator in a direction of interest; associating a field of view with the area of interest; and displaying identifying information for an item of equipment within the field of view on a user interface (see col. 11, lines 4-8 & 21-25; col. 12, lines 4-12; col. 13, lines 28-41, The sensors including magnetic sensor are configured to generate output signals conveying information related to a view direction of the user.  The display is configured to present virtual reality content corresponding to a view direction of the user.  This reads on aligning the magnetic directional indicator in a direction of interest; associating a field of view with the area of interest; and displaying identifying information for an item of equipment within the field of view on a user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the 10,885,234 patent adapt to include aligning the magnetic directional 
Claim 4 is rejected for double patenting as well by claim 2 of the 10,885,234 patent in view of Ross.
Claim 5 is rejected for double patenting as well by claim 3 of the 10,885,234 patent in view of Ross.
Claim 6 is rejected for double patenting as well by claim 4 of the 10,885,234 patent in view of Ross.
Claim 7 is rejected for double patenting as well by claim 5 of the 10,885,234 patent in view of Ross.
Claim 8 is rejected for double patenting as well by claim 17 of the 10,885,234 patent in view of Ross.
Claim 9 is rejected for double patenting as well by claim 11 of the 10,885,234 patent in view of Ross.
Claim 11 is rejected for double patenting as well by claim 14 of the 10,885,234 patent in view of Ross.
Claim 12 is rejected for double patenting as well by claim 15 of the 10,885,234 patent in view of Ross.
Claim 13 is rejected for double patenting as well by claim 18of the 10,885,234 patent in view of Ross.
Claim 14 is rejected for double patenting as well by claim 5 and claim 19 of the 10,885,234 patent in view of Ross.

Claim 19 is rejected for double patenting as well by claim 1 of the 11,120,172 patent in view of Ross (see Ross, col. 16, lines 17-22 & 36-47).

Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vaittinen et al. Pub. No.: US 2012/0240077 A1 discloses a method and apparatus for displaying interactive preview information in a location-based user interface including a user interface application determining to render a user interface for a location-based service based on a field of view (see paragraph [0063]).
Roskind Patent No.: US 8,280,404 B1 discloses a directional feedback including one or more sensors including at least one magnetometer sensor (see col. 7, lines 45-53) and providing directional feedback based on a direction a device in space (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
January 27, 2022